NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 04 March 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2 has been cancelled.
Claims 1 and 3-16 are currently pending and considered below.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Philpott, Attorney, on 19 March 2021.

The application has been amended as follows: 
To the Abstract as filed on 27 June 2019,
Line 1, “comprises” has been amended to --includes-- to avoid legal phraseology

To the claims as filed on 04 March 2021,
Claim 1 has been deleted and replaced with the following:
An exercise machine, comprising: 

at least one right-side guide rail and at least one left-side guide rail, said at least one right-side guide rail and said at least one left-side guide rail spanning between said first and second support beams; 
a right handle configured to slide back and forth along a length of said at least one right-side guide rail between said first and second support beams in a first plane of motion that is parallel to said floor; and 
a left handle configured to slide back and forth along a length of said at least one left-side guide rail between said first and second support beams in said first plane of motion, 
wherein said right handle and said left handle are configured to allow a user to hang underneath both of said at least one right-side guide rail and said at least one left-side guide rail during operation of said exercise machine, and
wherein said right handle moves along a first linear path within said first plane of motion and said left handle moves along a second linear path within said first plane of motion, wherein said first linear path and said second linear path are non-parallel.

Claim 3 has been deleted and replaced with the following:
The exercise machine of claim 1, wherein said at least one right-side guide rail comprises two parallel right-side guide rails, and said at least one left-side guide rail comprises two parallel left-side guide rails.  

Claim 5, line 3, “right and left handles to encourage” has been amended to --right and left handles, wherein said pulley system is configured to encourage--

Claim 6, line 2, “may be adjusted” has been amended to --is configured to be adjusted--

Claim 7, line 3, “a user” has been amended to --the user--

Claim 9, lines 2-3, “said support beams” has been amended to --said first and second support beams--

Claim 10 has been deleted and replaced with the following:
10. An exercise machine, comprising: Page 4 of 12Appl. No. 16/455,687 Response to Office Action of September 4, 2020 Response dated March 4, 2021 
a frame configured to rest on a floor, said frame comprising a front support beam and a rear support beam; 
a plurality of guide rails spanning between said front support beam and said rear support beam in a non-parallel configuration in a plane defined by said plurality of guide rails; 
a right handle configured to slide back and forth along a length of at least one of said plurality of guide rails between said front and rear support beams in a first plane of motion that is parallel to said floor; and 
a left handle configured to slide back and forth along a length of at least one of said plurality of guide rails between said front and rear support beams in said first plane of motion, 
  wherein said right handle and said left handle are configured to allow a user to hang underneath each of said plurality of guide rails during operation of the exercise machine, and


Claim 11 has been deleted and replaced with the following:
11. The exercise machine of claim 10, wherein said plurality of guide rails comprises at least two parallel right-side guide rails and at least two parallel left-side guide rails, wherein said at least two parallel right-side guide rails are in said non-parallel configuration with said at least two parallel left-side guide rails.  

Claim 13, line 3, “right and left handles to encourage” has been amended to --right and left handles, wherein said pulley system is configured to encourage--

Claim 14, line 2, “may be adjusted” has been amended to --is configured to be adjusted--

Claim 15, line 3, “a user” has been amended to --the user--


Reasons for Allowance

	Claims 1 and 3-16 are allowed in view of the above Examiner’s Amendments.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an exercise machine in combination with all of the structural and functional limitations, and further comprising a frame, first and second support beams, at least one right-side guide rail and at least one left-side guide rail spanning between the 
The closest prior arts of record include Keeler et al. (US Patent No. 5468199), Raumann et al. (US Publication No. 20110003666), and Kerry (US Patent No. 7063651).
Keeler et al. teaches an exercise machine comprising a frame including first and second opposing support beams (16), a plurality of parallel guide rails (18a-18e), a plurality of handles (22) that are each configured to slide on a respective one of the plurality of guide rails between the first and second support beams in a first plane of motion (Fig. 1), where the user hangs underneath the plurality of parallel guide rails while sliding the handles. Keeler does not teach wherein the plurality of handles move in linear paths that are non-parallel to one another, and it would not have been obvious to modify the movement paths of the plurality of handles as the plurality of handles of Keeler are intended to move in parallel paths.
Raumann et al. teaches an exercise machine (Fig. 2 specifically) comprising a frame including first and second opposing support beams (front and rear beams of frame 220), a pair of right-side guide rails (210) and a pair of left-side guide rails (210), a right handle (205) and a left handle (205) configured to slide back and forth on the respective pair of right-side guide rails and pair of left-side guide rails, and wherein the right and left handles move in linear paths that are 
Kerry teaches an exercise machine (Fig. 6 specifically) comprising a frame, at least one right-side guide rail (606) and at least one left-side guide rail (604), a right handle (610) and a left handle (608) configured to slide back and forth on the respective at least one right-side and at least one left-side guide rail. Kerry does not teach a first or a second support beam. Additionally, the exercise machine of Kerry is intended to be used by a user in a lying position, and is not configured to allow a user to hang from the right and left handle underneath both of the at least one right-side guide rail and the at least one left-side guide rail.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        




/Megan Anderson/Primary Examiner, Art Unit 3784